Title: To George Washington from James McHenry, 5 January 1799
From: McHenry, James
To: Washington, George



Philadelphia 5 Jany 1799

Inclosed is a copy of my report which I received this morning from the press. You will perceive, that I have used the matter you furnished me with pretty freely, and added several subjects which I hope will meet your approbation as well as the arrangment and general stile of the report.
I am still extremely busy and can see no end to my labours. Yours affectionately and sincerely

James McHenry


Col. Smiths nomination has been concurred in, but the nominations have not yet come from the Senate.

